ﬂaniteh gatatw «Euurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

February 10, 2004
Before
Hon. ILANA DIAMOND ROVNER, Circuit Judge
. Hon. TERENCE T. EVANS, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge
No. b2-11 13

FRANK THOMAS, Appeal from the United States District
Plaintiﬂ-Appellant, Court for the Northern District

of Illinois, Eastern Division
v.

I No. 00 CV 8211
LAW FIRM OF SIMPSON CYBAK, et a1.,

Defendants—Appellees. David H. Coar,
Judge.

ORDER

The panel’s January 13, 2004 opinion and judgment are vacated. A new opinion will be
issued at a later date.